Rahman v Rahman (2020 NY Slip Op 03608)





Rahman v Rahman


2020 NY Slip Op 03608


Decided on June 25, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 25, 2020

Friedman, J.P., Richter, Gesmer, Oing, Singh, JJ.


11706N 301573/2016

[*1] Naazneen Rahman, Plaintiff-Appellant,
vZamena Rahman, Defendant-Respondent.


Law Offices of Barry S. Gedan, Riverdale (Barry S. Gedan of counsel), for appellant.
Joseph A. Altman, P.C., Bronx (Joseph A. Altman of counsel), for respondent.

Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered on or about April 12, 2019, which denied plaintiff's motion to extend certain notices of pendency, unanimously affirmed, without costs.
The court providently denied plaintiff's motion to extend the notices of pendency on the ground that she failed to show good cause for the extension, i.e., that the need for the extension did not result from her own delay in prosecuting the action (see Petervary v Bubnis, 30 AD3d 498, 499 [2d Dept 2006]; Tomei v Pizzitola, 142 AD2d 809 [3d Dept 1988]). Plaintiff asserted that the delay was caused by her lawyer's illness and death from cancer. However, she offered no details about the illness or its effect on the lawyer's work. Moreover, as the court noted, counsel died more than two years after the notices were filed and the action commenced, and during that time plaintiff had done virtually nothing to advance the case. Among other things, she failed to comply with a discovery order that expressly granted defendant priority in discovery.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 25, 2020
CLERK